Citation Nr: 0602641	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in March 2003 by 
the North Little Rock, Arkansas Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for diabetes 
mellitus, type II and prostatitis, to include as due to 
exposure to herbicides, and a nervous condition.

The veteran was scheduled to appear at a travel board hearing 
in May 2005, however, he did not report for the hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.

2.  Prostatitis was not incurred in or aggravated as a result 
of the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

3.  A nervous condition was not incurred in or aggravated as 
a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetes mellitus, type II are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309 (2005).

2.  The criteria for the establishment of service connection 
for prostatitis are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

3.  The criteria for the establishment of service connection 
for a nervous condition are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2002, September 2002 and January 2004.  The letters fully 
provided notice of elements (1), (2) and (3).  In addition, 
by virtue of the rating decision on appeal and the September 
2003 Statement of the Case ("SOC"), the veteran was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  With respect to element (4), he was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
September 2003 SOC; and in the January 2004 letter, he was 
specifically told to submit any evidence in his possession 
that pertains to his claim.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denials of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, nor suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA attempted to 
obtain service medical records ("SMRs") and requested that 
the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  Although his SMRs were not complete, the RO 
requested the veteran provide any medical documentation or 
information that would help substantiate his claim in both 
its September 2002 and January 2004 letters.  Furthermore, 
after receiving authorization from the veteran, the RO 
obtained records from Dr. L, Dr. J. and Dr. P in 2002, the 
only physicians identified by the veteran as having treated 
him for his claimed conditions.

Through his representative, the veteran has requested that he 
be afforded a VA examination to ascertain whether he has the 
disabilities in question.  However, in this circumstance, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the veteran has pointed to no other evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claims, the Board finds 
that the record is ready for appellate review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

Under the Veterans Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  
Applicable law now provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  Type II diabetes 
mellitus is among the disorders listed as presumptively 
caused by herbicide exposure at 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As addressed below, the dispositive issues on appeal concern 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 


Entitlement to service connection for diabetes mellitus, type 
II

The veteran states that he has been diagnosed by three 
different private physicians with diabetes mellitus, type II 
as a result of his exposure to Agent Orange while serving in 
Vietnam.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.


It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where service 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Although the veteran is entitled to a presumption of exposure 
to Agent Orange based on his Vietnam service, the veteran has 
no current diagnosis of diabetes mellitus, type II, nor has 
he submitted competent evidence of such a disorder, linked by 
competent evidence to his military service.  See 38 C.F.R. § 
3.385.  Although he claims he has been diagnosed with 
diabetes mellitus, type II by three separate private 
physicians, none of the records provided by the named 
physicians include a diagnosis of diabetes mellitus, type II.  
Expert medical evidence is necessary to establish the 
etiology of a disability, and because the veteran is not 
competent to provide such medical evidence, his statements 
concerning the etiology of his disability is insufficient to 
demonstrate the in-service incurrence of those disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

With respect to the veteran's claim for direct service 
connection, service medical records are completely negative 
of any complaint, diagnosis or treatment of diabetes 
mellitus, type II in-service.  Nor is there competent 
evidence showing that diabetes mellitus, type II was 
manifested to a compensable degree within the first post-
service year, and the veteran does not contend that a 
diagnosis was made during that time period.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307 and 3.309 (2005).  Furthermore, 
there is no evidence of continuous symptoms related to 
diabetes mellitus, type II since his separation from service 
and there is no competent evidence of a current disability.

In sum, because there is no competent evidence of a current 
diagnosis of diabetes mellitus, type II, the Board would need 
to resort to speculation to find that the veteran is 
disabled, and such does not trigger the benefit-of-the-doubt 
doctrine.  The law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).


Entitlement to service connection for prostatitis.

As stated above, VA regulations contain special provisions 
for service connection for those exposed to herbicides during 
active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2005).  Although the veteran is entitled to the 
presumption that he was exposed to herbicides during his 
service in Vietnam, the list of specified diseases for which 
presumptive service connection is available does not include 
prostatitis.  38 C.F.R. § 3.309(e) (2005).  The veteran does 
not have prostate cancer or soft-tissue sarcoma which are 
entitled to presumptive service connection for exposure to 
herbicides.  As such service connection cannot be granted 
under 38 C.F.R. § 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the United States Court of Appeals for 
Veterans Claims ("Court") held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  Accordingly, the 
claim for service connection under 38 C.F.R. § 3.309(e) must 
be denied as a matter of law.

The merits of the claim also lack evidence of entitlement to 
service connection on a direct basis. Combee, 34 F.3d at 
1042.  There is no record evidence that the veteran was 
treated for or diagnosed with prostatitis during service.  
Although the veteran's complete SMRs are not available, the 
veteran was informed of this fact in a September 2002 letter 
and was informed of additional and alternative forms of 
evidence he could submit to support his claim in compliance 
with VA's duty to assist regulations.  See 38 C.F.R.  
3.159(c)(2) (2005).  The veteran did not provide any such 
evidence.

Moreover, there is no diagnosis of chronic prostatitis.  
Although private treatment records show diagnosis and 
treatment for prostatitis in 1997 and June 2000 by Dr. J., 
there is no current diagnosis of prostatitis or medical 
opinion linking the prostatitis in 1997 or 2000 with the 
veteran's military service. 

As stated above, entitlement for service-related diseases and 
injuries is limited to cases where service has resulted in a 
disability.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer, 3 Vet. App. 
223; Rabideau, 2 Vet. App. 141.  Because there is no 
competent evidence of a current diagnosis of prostatitis, the 
Board would need to resort to speculation to find that the 
veteran is disabled, and such does not trigger the benefit-
of-the-doubt doctrine.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman, 3 Vet. App. 
at 230; Obert, 5 Vet. App. at 33.


Entitlement to service connection for a nervous disorder.

The veteran has no current diagnosis of or treatment for a 
nervous disorder in the record, nor has he submitted 
competent evidence of such a disorder, linked by competent 
evidence to his military service.  See 38 C.F.R. § 3.385.  
Although the veteran claims he has had a nervous disorder 
since his service in Vietnam, expert medical evidence is 
necessary to establish the nature and etiology of a 
disability.  There is no competent medical evidence of record 
of any symptoms or diagnoses of any nervous disorder either 
during his military service or at any time after his military 
service.  The veteran is not shown to be competent to provide 
such medical evidence, and therefore his statements 
concerning a nervous disorder are insufficient to demonstrate 
the existence and/or in-service incurrence of such a 
disability.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. 
at 186. 

In sum, because there is no competent evidence of symptoms or 
a current diagnosis of a nervous disorder, the Board would 
need to resort to speculation to find that the veteran is 
disabled, and such does not trigger the benefit-of-the-doubt 
doctrine.  The law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman, 3 Vet. App. at 230.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for prostatitis, to include 
as due to exposure to herbicides, is denied.

Entitlement to service connection for a nervous condition is 
denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


